AFFIRM and Opinion Filed November 18, 2022




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-21-00311-CR

                      RONNIE LECHARLES LANDON, Appellant
                                     V.
                         THE STATE OF TEXAS, Appellee

                    On Appeal from the 86th Judicial District Court
                               Kaufman County, Texas
                        Trial Court Cause No. 20-40001-86-F

                             MEMORANDUM OPINION
                       Before Justices Nowell, Smith, and Rosenberg1
                               Opinion by Justice Rosenberg
      A Kaufman County jury convicted appellant Ronnie Lecharles Landon of

aggravated assault on a family member with a deadly weapon causing serious bodily

injury, a first-degree felony carrying a punishment range of 5 to 99 years. TEX.

PENAL CODE ANN. §§ 12.32(a), 22.02(b)(1). The jury assessed punishment at 30

years’ confinement, and the trial court sentenced Landon accordingly.

      In his first issue on appeal, Landon argues that his sentence was grossly

disproportionate to his crime under the United States Constitution. In his second



      1
          The Hon. Barbara Rosenberg, Justice, Assigned.
issue, he asserts much the same argument under the Texas Constitution. Landon

contends that these are separate and distinct issues because of semantic differences

between our two governing documents, but we see no material difference in the

arguments or the relevant law. “Using nearly identical language, both the United

States and Texas Constitutions prohibit cruel and/or unusual punishment[,] and the

Texas Court of Criminal Appeals has concluded there is no significant difference

between the protections afforded in the two provisions.” Forbit v. State, No. 05-19-

00946-CR, 2021 WL 1884655, at *1 (Tex. App.—Dallas May 11, 2021, no pet.)

(mem. op., not designated for publication) (citing, inter alia, Cantu v. State, 939

S.W.2d 627, 645 (Tex. Crim. App. 1997)).

      To begin, we address preservation because we “may not reverse a judgment

of conviction without first addressing any issue of error preservation.” Darcy v.

State, 488 S.W.3d 325, 328 (Tex. Crim. App. 2016) (cleaned up). Constitutional

rights, including the right to be free from cruel and unusual punishment, may be

forfeited. Castaneda v. State, 135 S.W.3d 719, 723 (Tex. App.—Dallas 2003, no

pet.); see Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996) (holding

complaint of cruel and unusual punishment under the Texas Constitution was not

preserved). For error to be preserved, the record must show appellant made a timely

request, objection, or motion. See TEX. R. APP. P. 33.1(a)(1). Landon did not object

after his sentence was pronounced, and though he filed two motions for new trial,

neither one mentions the complaint he now raises on appeal.

                                        –2–
      Because Landon’s first and second issues are not preserved, we overrule them

and affirm the judgment.




                                         /Barbara Rosenberg/
                                         BARBARA ROSENBERG
                                         JUSTICE, ASSIGNED


DO NOT PUBLISH.
TEX. R. APP. P. 47.2(b)

210311F.U05




                                      –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RONNIE LECHARLES LANDON,                     On Appeal from the 86th Judicial
Appellant                                    District Court, Kaufman County,
                                             Texas
No. 05-21-00311-CR          V.               Trial Court Cause No. 20-40001-86-
                                             F.
THE STATE OF TEXAS, Appellee                 Opinion delivered by Justice
                                             Rosenberg. Justices Nowell and
                                             Smith participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 18th day of November 2022.




                                       –4–